Title: To Thomas Jefferson from De Vernon, 7 August 1788
From: Vernon, M. de
To: Jefferson, Thomas


          
            ce 7 aout 1788
          
          M. De Vernon, Directeur des fermes, hotel de longueville, ruë St. Thomas du louvre, a l’honneur de renouveller à Monsieur Jeffersonn, l’homage de tous ses devoirs et de sa reconnoissance, et de le prier de vouloir bien lui faire le plaisir de lui marquer s’il a quelques nouvelles de M. Bannister, son Correspondant, qui avoit bien voulu se charger de notre procuration pour poursuivre M. Mark neveu, notre ancien agent en amerique et détempteur de nos fonds.
        